                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

GROUPCHATTER, LLC,                                Case No. 8:18-cv-35

                   Plaintiff,

v.                                                     ORDER

AGILE SPORTS TECHNOLOGIES,
INC., d/b/a HUDL,

                   Defendant.


                ORDER OF DISMISSAL WITH PREJUDICE

      Before the Court is a Stipulated Dismissal with Prejudice Pursuant to

Fed.R.Civ.P. 41(a)(1)(A)(ii) by GroupChatter, LLC (“GroupChatter”) and Agile

Sports Technologies, Inc. d/b/a Hudl (“Hudl”).

      IT IS ORDERED that all claims between GroupChatter and Hudl are

DISMISSED WITH PREJUDICE with each party to bear its own attorneys’ fees

and expenses.

      Dated this 29 day of November, 2018.

                                             BY THE COURT:



                                             ______________________________
